       Case 8:21-cr-00078-CJC Document 1 Filed 04/28/21 Page 1 of 2 Page ID #:1



 1

 2
                                                             4/28/2021
 3
                                                               eva
 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11                               $SULO 20 Grand Jury

12   UNITED STATES OF AMERICA,                No.   8:21-cr-00078-CJC
13             Plaintiff,                     I N D I C T M E N T

14             v.                             [21 U.S.C. §§ 841(a)(1),
                                              (b)(1)(C): Distribution of
15   MARCOS ISAAC RODRIGUEZ,                  Fentanyl Resulting in Death; 21
       aka “Kumar,”                           U.S.C. §§ 841(a)(1), (b)(1)(C):
16                                            Distribution of Fentanyl]
               Defendant.
17

18        The Grand Jury charges:
19                                      COUNT ONE
20                      [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]
21        On or about December 20, 2019, in Orange County, within the
22   Central District of California, defendant MARCOS ISAAC RODRIGUEZ,
23   also known as “Kumar,” knowingly and intentionally distributed
24   fentanyl, a Schedule II narcotic drug controlled substance.
25

26

27

28
Case 8:21-cr-00078-CJC Document 1 Filed 04/28/21 Page 2 of 2 Page ID #:2
